     Case 4:21-cr-00016 Document 5 Filed on 01/13/21 in TXSD Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


UNITED STATES OF AMERICA       §
                               §
v.                             §                   CRIMINAL NO. 4:21-CR-16
                               §
E.I. DUPONT DE NEMOURS AND CO. §
& KENNETH J. SANDEL            §


           ENTRY OF APPEARANCE AND AGREED MOTION
      TO APPEAR BY ZOOM AT JANUARY 19 INITIAL APPEARANCE


                              1. Entry of Appearance

      The following counsel move to appear pro hac vice and to enter their appearance as

counsel for E.I. DuPont de Nemours and Co. (“DuPont”).

      Nadira Clarke                                  Lily N. Chinn
      nadira.clarke@bakerbotts.com                   lily.chinn@bakerbotts.com
      Steve Solow                                    BAKERBOTTS
      steve.solow@bakerbotts.com                     101 California Street Ste 3600
      BAKERBOTTS                                     San Francisco, California 94111
      700 K Street, N.W.                             415-291-6214 - Telephone
      Washington, D.C. 20001                         415-291-6314 - Fax
      202.639.7834 – Telephone
      202.585.4072 – Fax

      The following counsel also enter their appearance as counsel for DuPont:

      David Gerger
      dgerger@gkfirm.com
      Ashlee McFarlane
      amcfarlane@gkfirm.com
      GERGER KHALIL HENNESSY & MCFARLANE, LLP
      1001 Fannin St. Suite 2450
      Houston, Texas 77002
      713.224.4400 – Telephone
      713.224.5153 – Facsimile
      Case 4:21-cr-00016 Document 5 Filed on 01/13/21 in TXSD Page 2 of 3



                2. Agreed Motion to Appear by Zoom on January 19


      Federal Rule of Criminal Procedure 43(b)(1) allows a corporation such as DuPont

to appear through counsel. DuPont moves the Court to proceed by Zoom on January 19,

and to allow DuPont to appear through its counsel pursuant to Rule 43. The United States

agrees.

      We add that the individual co-defendant Sandel also received a summons and joins

this motion to appear by zoom.



                                        Respectfully submitted,

                                        /s/ David Gerger
                                        David Gerger
                                        dgerger@gkfirm.com
                                        Ashlee McFarlane
                                        amcfarlane@gkfirm.com
                                        GERGER KHALIL HENNESSY &
                                        MCFARLANE, LLP
                                        1001 Fannin St. Suite 2450
                                        Houston, Texas 77002
                                        713.224.4400 – Telephone
                                        713.224.5153 – Facsimile

                                        ATTORNEYS FOR DEFENDANT
                                        E.I. DUPONT DE NEMOURS AND CO.




                                           2
      Case 4:21-cr-00016 Document 5 Filed on 01/13/21 in TXSD Page 3 of 3



                CERTIFICATE OF CONFERENCE AND SERVICE

      Assistant United States Attorney John Lewis agrees to this request.
       This pleading was filed in the Court’s electronic filing system. Motions to appear
pro hac vice are attached and also being delivered to the Court. Counsel for Sandel joins
this motion and are:
      Miles Ehrlich (pro hac vice motion coming)
      miles@ramsey-ehrlich.com
      Amy Craig (pro hac vice motion coming)
      amy@ramsey-ehlich.com
      Ramsey Ehrlich LLP
      803 Hearst Avenue
      Berkeley, California 94710
      510-548-3600 – Telephone
      510-291-3060 – Facsimile


                                         /s/ David Gerger
                                         David Gerger




                                            3
